Citation Nr: 0104823	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  96-10 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than August 3, 1995, 
for the assignment of a 100 percent evaluation for bipolar 
disorder with post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In June 1999, the veteran, sitting in 
Oakland, was afforded a videoconference hearing with the 
undersigned Board member, sitting in Washington, DC.  In July 
1999, the Board remanded his claim to the RO for additional 
development.


REMAND

In January 1971, the RO granted service connection for 
schizophrenic reaction, paranoid type and awarded a 
compensable disability evaluation.  In an August 1981 
statement in support of claim, the veteran stated that he 
desired to "reopen" his claim for a service-connected 
nervous condition.  The veteran then referred to a recent 
hospitalization at a VA medical center.  However, the RO took 
no action with regard to the veteran's August 1981 
correspondence.  As noted in the Board's July 1999 remand, 
given that the veteran's psychiatric disorder was granted 
service connection, his August 1981 correspondence is 
interpreted as an informal claim for an increased rating, but 
there is no indication that the RO responded to the veteran's 
inquiry.  The next step taken by the RO was a July 1985 
rating decision following the veteran's May 1985 claim for an 
increased rating.  In October 1991, the veteran submitted a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) that was granted by the RO in April 
1992, at which time the veteran's disability was 
recharacterized as bipolar disorder (and) PTSD.  In August 
1996, the RO granted a 100 percent rating for the veteran's 
service-connected psychiatric disorder, effective from August 
3, 1995.  The veteran appealed the effective date of that 
award and variously asserted that he was totally disabled 
since 1970 or, alternatively, from 1981 or 1990.   

A review of the claims file reflects that information that 
may be pertinent to the veteran's claim has not been 
requested by the RO.  According to histories included in VA 
hospital records, dated from May 1981 to June 1985, the 
veteran was incarcerated at the San Quentin prison facility.  
An October 1983 VA record indicates that he was incarcerated 
from 1979 to 1981, although a May 1981 hospital record shows 
that he was imprisoned for thirty-five months and a June 1985 
record reflects incarceration for nineteen months.  
Nevertheless, while some records, dated from 1972 to 1974, 
were obtained from the San Jose, California, (jail) facility, 
it does not appear that the RO requested the medical records 
regarding the veteran's incarceration at the San Quentin 
prison. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

While the Board regrets any further delay in considering the 
veteran's claim, to ensure that the VA has met its duty to 
assist him in developing the facts pertinent to his claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The veteran should be requested to 
provide the approximate dates of 
incarceration at the California 
Department of Corrections at San 
Quentin prison facility.  When the 
requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all indicated medical 
records for the veteran's 
incarceration, from approximately 1978 
to 1981, and associate them with the 
claims file.  A copy of the record 
request and any negative response 
should be included in the claims 
files.

2. The RO must review the claims file and 
ensure that all notification and 
development action required to comply 
with the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed. 

3. After the development above has been 
completed to the extent possible, the 
RO should again review the record and 
readjudicate the issue of entitlement 
to an effective date earlier than 
August 3, 1995, for the award of a 100 
percent evaluation for bipolar 
disorder and PTSD.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case on all issues in 
appellate status, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.  

No action is required of the veteran until and unless he 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data.  The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




